Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered June 3, 1996, convicting him of robbery in the first degree, upon his plea of guilty, and imposing a sentence of three to six years imprisonment.
Ordered that the judgment is reversed, as a matter of discretion and in the interest of justice, the conviction is deemed vacated and replaced with a finding that the defendant is a youthful offender (see, CPL 720.20), and a sentence of five years probation and six months imprisonment is imposed, and the matter is remitted to County Court, Dutchess County, for the imposition of appropriate conditions of probation, if any.
Under the particular circumstances of this case "the interests of justice would be served by relieving the [defendant] from the onus of a criminal record” (CPL 720.20 [1] [a]). The sentence imposed is excessive to the extent indicated. Mangano, P. J., Bracken, O’Brien, Pizzuto and Florio, JJ., concur.